Citation Nr: 0513195	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  96-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  This case was most recently before the Board in 
May 2004.


FINDINGS OF FACT

1.  Prior to February 4, 2004, the veteran's PTSD 
symptomatology was severe, and GAF scores tended to be 45-50.

2.  From February 4, 2004, the veteran's PTSD is indicative 
of some mild symptoms and some difficulty in occupational and 
social functioning.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 70 percent for 
PTSD prior to February 4, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective prior to and after November 
7, 1996).

2.  The schedular criteria for a rating in excess of 50 
percent from February 4, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in May 2004 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the May 2004 VCAA letter essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as well as private, VA, and Social Security 
Administration (SSA) records.  The veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the appellant's 
appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete and the matter is ready for appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his PTSD, the severity of his PTSD is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time . 
Fenderson v. West, 12 Vet. App. 119 (1999).

A July 1995 rating decision granted service connection for 
PTSD and assigned a 10 percent rating, effective February 7, 
1995.  In September 1997 the RO increased the rating for the 
veteran's PTSD to 50 percent, also effective February 7, 
1995.

The criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, reads, in 
pertinent part, as follows: a 50 percent disability 
evaluation for PTSD encompassed situations where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.

Under the regulation effective November 7, 1996, a rating of 
50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.

Prior to February 4, 2004, both private and VA health 
professionals have indicated (at least some of the time) that 
the veteran's PTSD symptoms (or the stressors resulting from 
PTSD) were severe, especially as reflected in the veteran's 
GAF scores.  The veteran's GAF scores during his time frame 
have been 75 (May 1995), 50, (December 1996), 45 (March 
1997), and 50 (April 1999).

The Board observes that despite counseling and modifying of 
the veteran's medicine regimen during the period prior to 
February 2004, the veteran's PTSD symptomatology remained 
serious.  The medical records show that the veteran is having 
significant difficulty with family relationships and often 
had a depressed mood.  While the Social Security 
Administration and VA examiners have indicated that the 
veteran's work problems were largely unrelated to PTSD, the 
veteran's PTSD has had some impact on his employability.  
After a review of the private and VA evidence of record, the 
Board finds that the veteran's PTSD symptoms (as reflected in 
the GAF scores), for the period prior to February 2004, more 
nearly approximate the criteria for a 70 percent rating under 
Diagnostic Code 9411.

The medical evidence dated prior to February 2004, however, 
does not support a finding of total occupational and social 
impairment due to PTSD to warrant a 100 percent evaluation.  
In this regard the veteran has not been shown to manifest the 
criteria contemplated for a 100 percent evaluation for his 
PTSD.  Specifically, there has been no finding from private 
or VA records that the veteran suffers from gross impairment 
in thought processes, persistent delusions, grossly 
inappropriate behavior, a persistent danger of hurting self 
or others, an intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), or disorientation to time or place.

As for the time period from February 4, 2004, the evidence 
from this time period, i.e., the February 2004 VA 
examination, reflects that the veteran occasionally sees a VA 
psychiatrist for treating his PTSD, primarily for the purpose 
of medication review.  The veteran complained of intrusive 
memories of Vietnam two or three times per week.  The veteran 
acknowledged some marital problems and difficulties with a 
daughter, but he stated that he had a good relationship with 
his son and had several friends in the area.  The examiner 
commented as follows:

Nonetheless, most of his quality of life 
issues are related to his physical 
condition and the deterioration of his 
marriage.  While all of these areas are 
inexorably tied together it seems most 
reasonable to acknowledge some limited 
increase in disability attributed to PTSD 
per se.  I don't believe that his PTSD 
plays any current role in his inability 
to work, but it probably plays some minor 
role in his interpersonal difficulties.

The diagnosis included PTSD, and the GAF, due only to PTSD, 
was 65.

For the time period from February 4, 2004, the Board finds 
that the evidence supports a rating of no more than 50 
percent for the veteran's PTSD.  The evidence from this time 
period, i.e., the February 2004 VA examination, reflects that 
the veteran only occasionally seeks treatment for his PTSD.  
While the veteran struggles with some difficulties with 
family relationships, he does have a marriage of more than 30 
years duration and has a circle of friends.  The February 
2004 VA examiner has noted that the veteran's GAF due to PTSD 
is 65, indicative of only some mild symptoms and some 
difficulty in occupational and social functioning.  As such, 
a rating in excess of 50 percent from February 4, 2004, is 
not warranted.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's PTSD, alone, has resulted in frequent 
hospitalizations (the veteran has testified that he has not 
had a psychiatric hospitalization) or caused marked 
interference in the veteran's employment. 38 C.F.R. § 
3.321(b)(1).

In conclusion, the Board finds that the evidence supports 
assignment of a 70 percent rating for PTSD prior to February 
4, 2004, and a rating of 50 percent from February 4, 2004.  
Fenderson; Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a rating of 70 percent for PTSD prior to 
February 4, 2004, is granted.

A rating in excess of 50 percent from February 4, 2004, is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


